DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner acknowledges that the applicant has chosen to elect of group 1, species 200, drawn to claims 1-12 for examination without traverse. 
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 3: “directly” should read –direct—
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Valpey (US Pub. 2006/0124442 A1).
Regarding claim 1, Valpey discloses coating at least a portion of a surface of a fixture with photocatalytic titanium dioxide (TiO2) (Pg. 2, [0015], lines 1-3: “The photoreactive surface preferably comprises a photocatalyst and a photosensitizer. Preferably, the photocatalyst is titanium dioxide”): 
and placing the fixture underwater (Pg. 2, [0014]: “the fluid stream comprises either water or air”) in a position in which at least a portion of the coated fixture is exposed to light such that the photocatalytic TiO2 coating is activated (Pg. 2, [0009], lines 3-7: “Within the unit, a semiconductor surface capable of promoting electrons from 
	Regarding claim 2, Valpey discloses exposure of the coated fixture to light is due to one or more of light emitting diode light, sun light, or laser light (Pg. 2, [0020], lines 1-2: “The light source preferably comprises at least one light emitting diode”).
Regarding claim 3, Valpey discloses the coated fixture to light is due to light provided by an array of light emitting diodes (Pg. 2, [0020], lines 1-2: “The light source preferably comprises at least one light emitting diode”).
Regarding claim 4, Valpey discloses the light source is physically coupled to or integrated into the fixture (Fig. 1, light emitting diodes 18 are coupled to printed circuit board 20).
Regarding claim 6, Valpey discloses the fixture comprises: 
a dome, tube, boat, post, or a flat surface coated with photocatalytic titanium dioxide and positioned to receive light from a light source (Pg. 3, [0032], lines 1-3: “Preferably, the photoreactive surface comprises a photocatalyst, such as titanium dioxide, and a photosensitizer”. The photoreactive surface 8 is cylindrical. Pg.7, [0080], lines 18-21: “FIGS. 2-11 are based on a cylindrical structure, it should be understood that other three-dimensional shapes for the reactor chamber also could be used”).
Regarding claim 10, Valpey discloses the fixture comprises:  an enclosure having an opening (Fig. 1, inlet nozzle 32);
a light source disposed within the enclosure (Fig. 1, light emitting diodes);
and means to provide power to the light source (Fig. 1, power source 38).
claim 11, Valpey discloses a light source coupled to a weighted base to submerge the light source in a position to direct light towards the fixture (Fig. 1, light emitting diodes 18 are coupled to the device and the source directs light towards the fixture).
Regarding claim 12, Valpey discloses exposing the coated fixture to light is performed by a spotlight positioned to project light onto the photocatalytic TiO2 coated portion of the fixture, or any coated surface of photocatalytic TiO2 (Abstract, lines 1-6: “A fluid purifying device having various embodiments, each of which is capable of removing airborne molecules, such as contaminants, malodors, volatile organic compounds (VOCs), pathogens, mold and bacteria, using the combination of visible light and a photocatalyst that has been either treated with a photosensitizer”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Valpey (US Pub. 2006/0124442 A1) in view of Matuda (US Pub. 5,078,971).
Regarding claim 5, Valpey discloses the claimed invention except for as taught by Matuda, exposure of the coated fixture to light is due to light provided by an Ultra Violet light source (Col. 2, lines 11-16: “According to the preferred embodiment of the invention, a control circuit substrate, a reflective means, an ultraviolet lamp and the absorption unit are arranged in line in the mentioned order so that the absorption unit can be irradiated over its whole surface with the ultraviolet rays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Valpey to be ultraviolet as seen in Matuda because that portion of the spectrum might be ideal for disinfenction.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Valpey (US Pub. 2006/0124442 A1) in view of Grossman (US Pub. 2014/0286843 A1).
Regarding claim 7, Valpey discloses the claimed invention except as taught by Grossman, the fixture comprises a translucent or transparent structure coated with photocatalytic TiO2 on at least one of an outside and or inside surface of the structure (Pg. 3, [0032], lines 1-4: “One or more of the optical fibers 108 comprises a flexible translucent or transparent fiber that functions to transmit light between the light source 114 and the photocatalyst coating material”. Pg. 3, [0028], lines 1-3: “In various embodiments, the photocatalyst coating of one or more of the optical fibers 108 comprises a composition including one or more titanium oxide moieties”).

Regarding claim 8, Valpey as modified by Grossman discloses the claimed invention in addition to the fixture comprises a filter as taught by Grossman (Pg. 4, [0040], lines 1-3: “The fluid filtration medium 304 may comprise at least one of foam, paper, pleated paper, cotton, cloth, nylon, a woven polymer, or fiberglass filter elements”).
Regarding claim 9, Valpey as modified by Grossman discloses the claimed invention in addition to as taught by Valpey, means for moving water proximate the TiO2 coated filter (Fig. 1, impeller 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        





/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642